Cook, J.,
concurring in judgment only. Although I agree that the trial court improperly dismissed this case with prejudice, I respectfully disagree with the analysis employed by the majority opinion.
The majority acknowledges in paragraph one of the syllabus that dismissal for failure to prosecute pursuant to Civ.R. 41(B)(1) is proper where a plaintiff fails to obtain service on a defendant. In this case, the trial court likely followed C.P.Sup.R. 6(A), a rule promulgated by this court, which requires trial judges to “review, or cause to be reviewed, all cases assigned to the judge.” Under C.P.Sup.R. 6(A), cases which have been on the docket for six months “without any proceedings taken therein, except cases awaiting trial assignment, shall be dismissed, after notice to counsel of record, for want of prosecution, unless good cause be shown to the contrary.” (Emphasis added.)
In Jones v. Hartranft (1997), 78 Ohio St.3d 368, 372, 678 N.E.2d 530, 534, we discussed the standard of review in cases where a trial court dismisses a case for lack of prosecution under Civ.R. 41(B)(1). There we stated, “although reviewing courts espouse an ordinary ‘abuse of discretion’ standard of review for dismissals with prejudice, that standard is actually heightened when reviewing decisions that forever deny a plaintiff a review of a claim’s merits.” Id. The only issue *229remaining in this case, then, is whether the trial court abused its discretion in dismissing the case with prejudice.
I would find that the trial court fell below the heightened standard for abuse of discretion by dismissing this case with prejudice. Civ.R. 3(A) provides plaintiffs with a one-year post-filing period in which to obtain service of process. Thus, the Thomases had approximately five months within which to obtain service to comply with Civ.R. 3(A) at the time the trial court dismissed their complaint with prejudice. Additionally, Civ.R. 4(E), which addresses dismissals under the circumstances of this case, directs courts that such dismissal be without prejudice, so as to avoid a conflict with Civ.R. 3(A). See 4 Harper & Solimine, Anderson’s Ohio Civil Practice (1996) 177, Section 150.06.